Citation Nr: 1727782	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  11-26 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA death pension and dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to May 1972.  He died in May 2009, and the appellant contends that she is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 decision letter by the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee, which denied the appellant's claim of entitlement to VA death benefits, including DIC and death pension benefits.  The St. Petersburg, Florida, RO currently has jurisdiction over the claim.

The appellant's claim was previously remanded by the Board in May 2014, June 2015, and March 2016 to afford her a Board hearing.  In January 2017, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript is associated with the claims file.


FINDINGS OF FACT

1. The appellant and the Veteran entered into a ceremonial marriage from February 1994 to December 2005, and remarried in May 2009.  There were no children born as a result of their union either prior to or during their marriages.

2. The Veteran died in May 2009, less than one year after the ceremonial marriage took place.

3. Prior to the May 2009 marriage ceremony, the appellant and Veteran cohabitated for approximately three years.

4. Throughout their relationship, they resided in Tennessee.

5. Common-law marriage is not recognized in the state of Tennessee, and a marital relationship, for VA purposes, prior to marriage is not established.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran for purposes of consideration for DIC benefits are not met.  38 U.S.C.A. §§ 101, 103, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.54, 3.102 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (the VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2014)) are not applicable to the claim adjudicated herein because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on facts.  Id.  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action with regard to the issue adjudicated herein is harmless error. 

When a veteran dies, his or her surviving spouse may be eligible to receive VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541 (West 2014); 38 C.F.R. §3.50(a) (2016).  VA DIC benefits are payable to a surviving spouse who was married to the veteran (1) within 15 years of the end of the period of service in which the injury or disease causing the veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1304 (West 2014); 38 C.F.R. § 3.54(c) (2016). 

Consequently, "surviving spouse" status is a threshold requirement for both DIC and death pension benefits.  For a person to establish recognition as a surviving spouse of a veteran, there must be evidence of a valid marriage to the veteran under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The validity of a marriage is determined based upon the law of the jurisdiction where the parties resided at the time of marriage or when the rights to benefits accrued.  38 C.F.R. § 3.1(j) (2016).  There are various methods in which a valid marriage may be established for VA benefit purposes.  See 38 C.F.R. § 3.205 (2016). 

A surviving spouse for VA purposes is defined as a person whose marriage to a veteran meets the requirements of 38 C.F.R. §3.1(j) and who was the spouse of the veteran at the time of the veteran's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53 (2016).  A surviving spouse may qualify for pension, compensation, or DIC under the appropriate circumstances.  See 38 C.F.R. §3.54 (2016). 

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2014); 38 C.F.R. § 3.1(j).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(a). 

Here, neither of the appellant's marriages to the Veteran was within 15 years of the end of the period of service in which the injury or disease causing the Veteran's death was incurred or aggravated.  Further, in August 2009, three months after the Veteran's death, the appellant filed a VA Form 21-534 Application for DIC, death pension, and accrued benefits, claiming entitlement to benefits as a surviving spouse.  In the application, the appellant indicated that she and the Veteran married in February 1994 but divorced in December 2005, and remarried in May 2009.  During her January 2017 hearing, the appellant explained that the Veteran had a "midlife crisis" in 2005, which led to their divorce.  However, he became sick in 2006, and she took him in and cared for him until his death.  She stated that he asked her to remarry him several times between 2006 and 2009, and that she only accepted in May 2009.  She also explained that she paid the bills, but that after he was diagnosed with cancer, she and the Veteran lived rent-free in a trailer in the middle of nowhere.  She stated that their landlord knew that they were living together as husband and wife prior to remarrying. 

In the February 2010 decision letter, the RO determined that the appellant did not meet the requirements for a surviving spouse at the time of the Veteran's death, and thus she could not be recognized as the surviving spouse of the Veteran.  In response to the February 2010 rating action, and the July 2011 Statement of the Case (SOC), the appellant acknowledged that she and the Veteran had been married for less than one year prior to his death, did not have a child born to her and the Veteran during or prior to the marriage, and that her first marriage occurred after the delineating date of May 8, 1985, for Death Pension, and May 17, 1987, for DIC.  However, she contended that she and the Veteran had a common law marriage because they had cohabited for three years prior to their second marriage, and co-owned property, a business, and an automobile.  See Appellant's November 2010 NOD.

According to Black's Law Dictionary, a "common law marriage" is defined as a marriage not solemnized in the ordinary way (i.e., non-ceremonial) but created by an agreement to marry, followed by cohabitation, a consummated agreement to marry, marriage contract, per verba de praesenti, followed by cohabitation.  Such a marriage requires a positive mutual agreement, permanent and exclusive of all others, to enter into a marriage relationship, cohabitation sufficient to warrant fulfillment of necessary relationship of man and wife, and an assumption of marital duties and obligations.  See Black's Law Dictionary 144-45 (5th abridged ed. 1983). 

The Veteran and the appellant were married in, and resided in, Tennessee at the time they were married in May 2009 and until the Veteran's death.  The state of Tennessee does not recognize common law marriages.  As such, there is no legal way to recognize the appellant as having contracted a common law marriage in this state.  

Since the state of Tennessee does not recognize common law marriage, there is an obvious legal impediment to a common law marriage of the appellant and the Veteran.  VA, however, nonetheless will recognize marriages that were invalid by reason of legal impediment provided the appellant sufficiently demonstrates the requirements under 38 C.F.R. § 3.52 for deeming a marriage valid that is invalid due to legal impediment. 

Section 3.52 provides that, where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) the marriage occurred one year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage (see § 3.54(d)), (b) the claimant entered into the marriage without knowledge of the impediment, (c) the claimant cohabited with the Veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death.  38 C.F.R. § 3.52.

Here, the appellant and the Veteran lived together continuously for three years prior to the Veteran's death, and cohabited together continuously from the date of the marriage to the date of the Veteran's death.  Further, no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death.  However, the appellant and the Veteran were married only for two weeks prior to the Veteran's death, and there was no child born out of the relationship between the appellant and the Veteran.  In addition, while the appellant testified that she and the Veteran held themselves out as husband and wife to their landlord, she also stated that she refused several of the Veteran's marriage proposals between 2006 and 2009.  As such, the appellant did not enter in a marriage without knowledge of the impediment because she refused to remarry the Veteran for several years before finally marrying him in May 2009.  The fact that they ultimately married lends further credence to finding that the appellant did not enter in a common law marriage without knowledge of the legal impediment, and the Board finds this compelling evidence that they did not hold themselves out as husband and wife before the legal marriage ceremony.  As such, the appellant does not meet the requirements under 38 C.F.R. § 3.52 for deeming a marriage valid.

The undisputed facts in this case establish as a matter of law that the appellant is not entitled to recognition as the Veteran's surviving spouse for purposes of VA death benefits.  The Board sympathizes with the appellant's situation, however, under the statutes and regulations there is no choice but to find that entitlement to DIC benefits as the Veteran's surviving spouse is not warranted.

Where, as here, the law and not the evidence is dispositive, the appeal must be denied for failure to state a claim upon which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The benefit of the doubt doctrine is inapplicable because the issue involves the appellant's status as a claimant.  See, e.g., Rogers v. Derwinski, 2 Vet. App. 419, 422 (1992).


ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits is not established.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


